DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on March 18, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated December 20, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on March 18, 2022 has been entered. Claims 9-11 and 13-20 have been amended. Claims 1-8 and 12 were previously cancelled. Claims 21-29 have been newly added. Thus, claims 9-11 and 13-29 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 9-11 and 13-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 9-11 and 13-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 16–20 and 27-28), a machine (claims 9-11, 13–15, and 29), and a manufacture (claims 21-26), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of modifying a contract for the delivery of goods based on certain conditions and then transferring the resource by: 
providing a peer-to-peer resource transfer contract template comprising conditions and triggering events for a peer-to-peer transfer a resource from a first user to a second user; 
receiving a modification of the peer-to-peer resource transfer contract template from at least one of the first user and the second user wherein the modification of the peer-to-peer resource transfer contract template adds a first condition that a shipping entity scan a tracking label of a package within a predetermined period of time from acceptance by the first user and the second user and a second condition that the first user receive a delivery confirmation message;
generating a modified peer-to-peer resource transfer contract based on the modification to the peer-to-peer resource transfer contract template;
receiving, from the first user and the second user the acceptance of the modified peer-to-peer resource transfer contract;
codifying, based on receiving the acceptance, the modified peer-to-peer resource transfer contract being configured to track the conditions and the one or more triggering events;
installing on the first user and the second user;
receiving a first indication that the shipping entity scanned the tracking label of the package within the predetermined period of time from the acceptance;
providing, in response to receiving the first indication, the first indication to transfer the resource to a temporary resource storage location;
hold, in response to receiving the first indication, the resource from the first user in the temporary resource storage location;
receiving a second indication that the first user received the delivery confirmation message; 
providing, in response to receiving the second indication, the second indication to the temporary resource storage location to cause the temporary resource storage location to transfer the resource; and 
providing, in response to receiving the second indication, the second indication to receive the resource from the temporary resource storage location.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., modifying a contract for the delivery of goods based on certain conditions and then transferring the resource).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device,” “network,” “executable distributed protocol,” and “application programming interface,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0038], [0039], and [0048] of the specification). Independent claims 9 and 21 are both nearly identical to independent claim 16 and so the analysis for claim 16 also applies those claims as well. Claim 9 includes additional elements like a controller and a memory device that being used to apply the abstract idea. Similarly, claim 21 includes additional elements like an apparatus, and non-transitory computer-readable medium that are being used to apply the abstract idea. 
Dependent claims 10–11, 13-15, 17–20, and 22-29 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 10, 17, and 22 are substantially similar to one another and recite limitations that further define the abstract idea noted in claim 16 as it describes each user modifying the contract template with a condition and then matching the condition for each user and then modifying the contract based on the matching. Dependent claims 11, 18, and 23 are substantially similar to one another and recite limitations that further define the abstract idea noted in claim 16 as it describes what happens when a conflict between two conditions occurs and then transmitting a third condition for review by the users. 
Dependent claims 13, 19, and 24 have substantially similar limitations that further define the abstract idea noted in claim 16 as they describe certain conditions that are not able to be modified by the users. Dependent claims 14, 20, and 25 have substantially similar limitations that further define the abstract idea noted in claim 16 as they describe what steps to execute in order to trigger the transferring of the resource. Dependent claims 15, 26, and 27 recite substantially similar limitations that further define the abstract idea noted in claim 16 as it describes what the specifically the contract template is based on. Dependent claims 28 and 29 recite substantially similar limitations that further define the abstract idea noted in claim 16 as it describes the specific steps to be executed by both user devices that cannot be modified by either user device. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
NEUMANN et al. (U.S. Pub. No. 2019/0007198) teaches a method for monitoring a transfer of a block of content from a first device to a second device in a peer-to-peer network. 


Response to Arguments
6.  Applicant’s arguments filed on March 18, 2022 have been fully considered. 
	Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “inappropriately ignores technical details recited in the claims to support the assertion that the claims recite an abstract idea” and that “independent Claims 9, 16,
and 21 do not recite abstract ideas.” (See Applicant’s Arguments, p. 12). However, no technical details have been ignored by the Examiner. Instead, as noted above in the full 101 analysis, these technical details are additional elements that have been analyzed under 2019 PEG step 2B. Applicant also argues that “alleged abstract idea presented by the Office Action is not actually an abstract idea.” Id. This argument is moot as the abstract idea put forth by the Examiner under this Office Action has been changed. Here, the claims recite the abstract idea of modifying a contract for the delivery of goods based on certain conditions and then transferring the resource. This recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions. 
	Applicant next argues that “the alleged "abstract idea" (i.e., a contract) is integrated into a practical application (i.e., an executable distributed peer-to-peer protocol.” (See Applicant’s Arguments, p. 14). However, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea.
	Applicant finally argues that the “claims recite significantly more than the
alleged abstract idea because of the particularity of the application of the alleged abstract idea.” (See Applicant’s Arguments, p. 15). Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device,” “network,” “executable distributed protocol,” and “application programming interface,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0038], [0039], and [0048] of the specification). Therefore, the claims as a whole, do not amount to significantly more than the abstract idea itself. Applicant argues that the “claims do not merely recite transferring a resource from one user to another, but
instead specifically embrace causing user devices to transfer and receive resources over a peer-to-peer network.” Id. However, causing the devices to transfer and receive resources over a network is not a technological improvement. Nor is having the user devices comply with certain conditions or terms of a contract. That is a mere business decision being carried out by generic computer components. 
	Thus, the pending 35 U.S.C. §101 rejection of claims 9-11 and 13-29 is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696